Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-20 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to A device receives a configuration file that includes an object concerning a Hypertext Transfer Protocol (HTTP) route.
Prior arts were found for the independent claims as follows:
Dan Cornell et al. (US 2018/0025154 A1)
Jason Crabtree et al. (US 2018/0196899 A1)
	Cornell discloses a method for categorizing and comparing various endpoint objects including the path (i.e., location within the application's attack surface), one or more parameters, an HTTPMethod, a filename on the file system, line number, and mobile entry point.
	Crabtree discloses A system and methods for multi-language abstract digital simulation model generation and execution.
Applicant uniquely claimed the below distinct features in independent claims 1, 8 and 15 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:

receiving, by a device, a configuration file, wherein the configuration file includes data concerning a Hypertext Transfer Protocol (HTTP) route; 
parsing, by the device, the data concerning the HTTP route to determine:
a parameter related to the HTTP route, and an attribute related to an HTTP action; and 
creating, by the device, the HTTP route and an HTTP verb declaration based on the parsing of the data concerning the HTTP route.
 	Claim 8:
 	A device, comprising: 
one or more memories; and 
one or more processors coupled to the one or more memories, configured to: 
receive a configuration file, 
wherein the configuration file includes data concerning a Hypertext Transfer Protocol (HTTP) route; 
parse the data concerning the HTTP route to determine: a parameter related to the HTTP route, and an attribute related to an HTTP action; and 
create the HTTP route and an HTTP verb declaration based on the parsing of the data concerning the HTTP route.
	Claim 15:
 	A non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
receive a configuration file, wherein the configuration file includes data concerning a Hypertext Transfer Protocol (HTTP) route; 

create the HTTP route and an HTTP verb declaration based on the parsing of the data concerning the HTTP route. 
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/WILL W LIN/Primary Examiner, Art Unit 2412